Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147745                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  WILLIAM STONE,                                                                                         David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 147745
                                                                   COA: 314427
                                                                   Wayne CC: 11-010184-NF
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 15, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           h1216
                                                                              Clerk